Opinion filed December 18, 2020




                                      In The


        Eleventh Court of Appeals
                             __________________

                 Nos. 11-20-00251-CR & 11-20-00252-CR
                             __________________

                    BRENT JVON GRAVES, Appellant
                                        V.
                    THE STATE OF TEXAS, Appellee


                   On Appeal from the 142nd District Court
                            Midland County, Texas
                Trial Court Cause Nos. CR-53,109 & CR-53,374


                     MEMORANDUM OPINION
      Brent Jvon Graves has been indicted for various felonies in the causes at issue
in these appeals. In each cause, he attempts to appeal from an order in which the
trial court denied his pretrial motion seeking bail reduction. When the appeals were
docketed, the clerk of this court wrote Appellant and informed him that it did not
appear that the orders from which he attempted to appeal were final, appealable
orders. We requested that Appellant respond and show grounds to continue the
appeals. Appellant has not filed a response in either cause. We dismiss the appeals.
        An appellate court has jurisdiction to consider an appeal by a criminal
defendant from a final judgment of conviction or as otherwise authorized by law.
Ragston v. State, 424 S.W.3d 49, 51–52 (Tex. Crim. App. 2014); Abbott v. State,
271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008). The interlocutory orders issued
by the trial court in the causes before us related only to Appellant’s motion to reduce
the amount of his pretrial bond. The appellant in Ragston likewise attempted “an
interlocutory appeal of the trial court’s order on his motion for bond reduction.” 424
S.W.3d at 50–51. The Court of Criminal Appeals addressed the issue of the
jurisdiction of the court of appeals and affirmed the dismissal of the appeal for want
of jurisdiction. Id. The Court of Criminal Appeals specifically held: “There is no
constitutional or statutory authority granting the courts of appeals jurisdiction to hear
interlocutory appeals regarding excessive bail or the denial of bail.” Id. at 52. We
conclude, pursuant to Ragston, that we have no jurisdiction to entertain the appeals.
        Accordingly, we dismiss these appeals for want of jurisdiction.


                                                                   PER CURIAM


December 18, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Wright, S.C.J. 1
Willson, J., not participating.



        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2